Title: To Alexander Hamilton from John Jay, 31 July 1798
From: Jay, John
To: Hamilton, Alexander


          
            Dear Sir
            Albany 31 July 1798
          
          Mr. David Jones, the Son of the Comptroller, wishes for the Honor of being one of your aids; and (with his fathers approbation) purposes on his arrival at N. York, to wait upon you on the Subject.
          This young Gentleman has been my private Secretary, and I do him no more than Justice in assuring you, that while with me I was not only satisfied but pleased with his Temper Disposition & Behaviour, and that I have perfect confidence in his Integrity and Honor
          with great Respect Esteem and Regard I am Dr Sir your most obt. Servt.
          
            John Jay
          
          Majr. Genl. Hamilton
        